Citation Nr: 9927435	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1999, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois confirmed and continued its denial of 
entitlement to service connection for bilateral tinnitus.  
Thereafter, the case was returned to the Board for further 
appellate action.

During the course of the appeal, the veteran's 
representative, AMVETS, withdrew its services.  As required, 
it notified the veteran and the RO, in writing, prior to 
certification of the case to the Board.  38 C.F.R. 
§ 20.608(a) (1998).  The RO informed the veteran of his right 
to secure new representation and provided him with the forms 
to do so; however, he did not return those forms.  38 C.F.R. 
§ 20.600 (1998).  Accordingly, the Board concludes that the 
veteran has elected to proceed with the appeal without 
representation.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
bilateral tinnitus is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral tinnitus.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The veteran's service medical records are presumed to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  In such 
situations, the Board has a heightened duty to assist the 
veteran in the development of his claim.  This duty includes 
the search for alternate medical records as well as a 
heightened obligation on the part of the Board to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998); see Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The evidence shows that in service, the veteran received 
training as a crane shovel operator and that he was assigned, 
at least part of his time, to an anti-aircraft artillery 
unit.  Such evidence suggests that he had some noise 
exposure.  

In light of its heightened duty to assist the veteran in 
obtaining evidence to establish a well-grounded claim, VA has 
requested that the veteran furnish any service medical 
records that he might have in his possession.  That request, 
however, has met with negative results.  VA has also 
attempted to obtain records which might be in possession of 
the government.  In this regard, VA has procured records from 
the U.S. Army Surgeon General's Office.  They show that in 
May 1954, August 1954, and September 1954, the veteran was 
treated for tonsillitis, the common cold, and sinusitis, 
respectively.  There is no evidence in those records, 
however, of any treatment for tinnitus. 

Complaints of chronic, bilateral tinnitus were first 
clinically recorded during the veteran's VA examination in 
November 1997.  Although he reportedly had a history of noise 
exposure in and after service, he was unable to identify a 
specific time of onset, saying only that it initiated during 
adulthood.  A tinnitus match was reported on audiologic 
testing.

While the veteran has tinnitus, there is no competent medical 
evidence of a nexus to service.  In October 1997 and in May 
1998, the veteran reported that he had received treatment for 
various disabilities at the VA Medical Center (MC) in Marion, 
Indiana, and there is evidence that he is participating in a 
state vocational rehabilitation program; however, he did not 
identify any treatment specifically for tinnitus, nor did he 
indicate that his vocational rehabilitation was due in any 
way to tinnitus.  In this regard, VA requested that the 
veteran provide copies of evidence of a nexus between 
tinnitus and service, including post-service treatment 
records, however, he has not responded to those requests 
(See, e.g., requests from October 1997 and March 1999).  The 
only reports of a relationship between tinnitus and service 
come from the veteran; however, as a layman, he is not 
qualified to render such an opinion.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  It follows then that there is no 
plausible basis for entitlement to service connection.  
Accordingly, the claim is not well grounded.

In arriving at this decision, the Board has considered the 
potential applicability of the doctrine of reasonable doubt.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding any 
point, such as service origin, such doubt will be resolved in 
favor of the claimant.  However, the principles of the 
benefit of the doubt are not to be construed as shifting from 
the veteran to VA the burden of producing evidence of a well-
grounded claim.  Moreover, it should be noted that the 
benefit of the doubt is invoked in those cases where there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102 (1998).  In this case, the 
foregoing evidence reveals no such balance.  Accordingly, the 
Board is of the opinion that the principles of reasonable 
doubt are not for application.


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

